Order entered June 26, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-01309-CV

REWA C. HALTON, RODNEY G. HALTON & ALL OTHER OCCUPANTS, Appellants

                                                 V.

                 DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-03485-A

                                             ORDER
           Before the Court is appellants’ June 24, 2019 motion for a twenty-one day extension of

time to correct errors to their brief. Appellants explain the extension is necessary to allow for the

filing of a supplemental clerk’s record they have recently requested.

           We GRANT the motion to the extent we ORDER Dallas County Clerk John F. Warren

to file, no later than July 8, 2019, the requested supplemental clerk’s record.          We further

ORDER appellants to file their amended brief no later than July 22, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE